Title: To James Madison from Elbridge Gerry, 22 September 1810
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 22d Sepr 1810
The death of Judge Cushing, having produced a vacancy which must soon be filled, the general expectation in this quarter, I find is, that George Blake Esqr will be his successor. It is grounded, On the professional character of that Gentleman, which is supposed to be paramount to that of any person in this State, who can be a candidate for that office; On ten years practice in the federal Courts, as district attorney, by which he has a more thorough knowledge of the duties of the office, than any other practising lawyer in the State; And on the pointed opposition of the Anglo-federal party to him, resulting, as well from the strenuous & successful support which he has officially & uniformly given to the federal laws & administration, as from his firmness & decision on all great republican points & measures. These are the grounds of the public expectation, in regard to the promotion of Mr Blake; in addition to which, as your Excellency in making your decision, will be naturally desirous of all the information which can be obtained on the subject, I think it will be useful to add, That as a Statesman Mr Blake appears to me, on the one hand, bold, firm, & decisive, and on the other, candid, just, & liberal—always attentive to great, important, & essential points; but regardless of such as are trifling, & of little or no consequence … We have in this State, several leading republican characters, of a contrary description; & the republican cause has heretofore suffered, & is now more in danger, from their strenuous & overzealous exertions in small affairs, than from the combined efforts of the federalists. These will probably be in favor of some of their own persuasion, but if the experiment should be made, I have no doubt of an unfortunate result, both in regard to the bench itself, & the republican character; for in these respects, Mr Blake’s conduct will be most approved, by moderate men of both parties. I shall only add, that Mr Blake having lately married a very fine woman, is become a remarkable domestic character; well suited to the attentions, & studies of a Judge.
I have now to touch on a point of a more delicate nature. James Trecothick Austin Esqr, my son in law, is so high in the estimation of the public, of the bench, & of the bar, as to have had double the interest in recommendations to the office of Attorney General for this Common-Wealth, of all the other candidates for the office. And I do not hesitate, to declare to you, Sir, as I did to my Council, that my knowledge of his abilities, industry, & accomplishments, as a Scholar & as a Lawyer, Of his high public estimation & influence, as a firm & uniform republican Statesman, And of his pure, unspotted, & unimpeachable moral & social character, was such, as that I should certainly have nominated him to that office, as the most promising Candidate; had he stood in no personal relation to me. If then the office of district Attorney should be vacant, his appointment to it, would in my opinion, not only give generally to the public, but also to the federal executive, to the federal Judges & to the bar in general, the highest satisfaction. Mr Blake & he are united in their politicks, & his conduct in arguing causes, like Mr Blakes, has been entirely free from those political inuendoes & suggestions, which serve always to irritate parties, but never to promote a private cause, or public measures.
It is due to the delicacy of both Mr Blake & Mr Austin, to inform your Excellency, that I write this voluntarily, without their knowledge; and altho as it respects the latter, I have the natural propensity of a friend, yet I have no hesitation on the coolest reflection, to confirm what I have stated of both; convinced as I am, that more may be said in favor of each, with candor, truth, & Justice. I have the Honor to remain Sir, very sincerely, Your Excellency’s friend, & with the highest esteem & respect Your obedt Servt
E Gerry.
